Title: From George Washington to John Hancock, 5 December 1776
From: Washington, George
To: Hancock, John



Sir
Trenton Decr 5th 1776

As nothing but necessity obliged me to retire before the Enemy, & leave so much of the Jerseys unprotected, I conceive it my duty, and it corresponds with my Inclination to make head against them so soon as there shall be the least probability of doing it with propriety. That the Country might in some measure be covered, I left two Brigades consisting of the Five Virginia Regiments and that of Delaware, containing in the whole about 1200 Men fit for duty, under the command of Lord Stirling & Genl Stephen at Princeton, till the Baggage & Stores could cross the Delaware, or the Troops under their respective commands should be forced from thence. I shall now, having removed the greatest part of the above Articles, face about with such Troops as are here fit for service, and march back to Princeton and there govern myself by circumstances and the movements of Genl Lee. At any event the Enemy’s progress may be retarded by this means, if they intend to come on, & the Peoples fears in some measure quieted, if they do not. Sorry I am to observe however, that the frequent calls upon the Militia of this State—the want of exertion in the Principal Gentlemen of the Country—or a fatal supineness and insensibility of danger, till it is too late to prevent an evil, that was not only foreseen, but foretold, have been the causes of our late disgraces. If the Militia of this State had stepped forth in Season, and timely notice they had, we might have prevented the Enemy’s crossing the Heckenseck, although without some previous notice of the time & place it was impossible to have

done this at the North River. We might with equal probability of success, have made a stand at Brunswic on the Rariton; but as both these Rivers were fordable in a variety of Places, (knee deep only) it required many men to defend the passes & these we had not. At Heckenseck our force was insufficient, because a part was at Elizabeth Town, Amboy & Brunswick, guarding a Coast which I thought most exposed to danger—and at Brunswic, because I was disappointed in my expectation of Militia, and because on the day of the Enemy’s approach, and probably the occasion of it, the term of the Jersey & Maryland Brigades service expired, neither of which would consent to stay an hour longer.
These among Ten thousand other Instances might be adduced to shew the disadvantages of Short inlistments & the little dependance upon Militia in times of real danger; But as yesterday cannot be recalled, I will not dwell upon a Subject which no doubt has given much uneasiness to Congress, as well as extreme pain and anxiety to myself. My first wish is, That Congress may be convinced of the impropriety of relying upon the Militia, and of the necessity of raising a larger standing Army than what they have voted. The saving in the article of Stores, Provisions and in a thousand other things, by having nothing to do with Militia unless in cases of extraordinary exigency, & such as could not be expected in the common course of events, would amply support a large Army, which well officered would be daily improving, instead of continuing a destructive, expensive, disorderly Mob.
I am clear in Opinion, that if 40,000 Men had been kept in constant pay since the first commencement of Hostilities, and the Militia had been excused doing duty during that period, the Continent would have saved Money. When I reflect on the losses we have sustained for want of good Troops, the certainty of this is placed beyond a doubt in my mind. In such case the Militia, who have been harrassed & tired by repeated calls upon them, and farming & manufactures in a manner suspended, would upon any pressing emergency have run with alacrity to Arms, Whereas the cry now is, they may be as well ruined in one way as another, & with difficulty are obtained. I mention these things to shew, that in my Opinion, if any dependance is placed in the Militia another year, Congress will be deceived. When danger is a little removed from them, they will not turn out at all—When it comes Home to ’em, the well affected instead of flying to Arms to defend themselves, are busily employed in removing their Families & Effects, whilst the disaffected are concerting measures to make their submission & spread terror & dismay all around to induce others to follow the example. daily experience & abundant proofs warrant this information.

I shall this day reinforce Lord Stirling with about 1200 Men which will make his Numbers about 2400—to morrow I mean to repair to Princeton myself & shall order the Pensylvania Troops (who are not yet arrived, except part of the German Batallion & a Company of Light Infantry[)], to the same place.
By my last advices the Enemy are still at Brunswic, and the Account adds that Genl Howe was expected at Elizabeth Town with a reinforcement to erect the King’s Standard and demand a submission of this State. I can only give this as a report brought from the Enemys Camp by some of the Country people. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington

